Citation Nr: 0814045	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-14 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as asthma, due to herbicide exposure.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969, including a period of eight months in Vietnam.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

2.  The veteran's respiratory disorder, currently diagnosed 
as asthma, is not recognized by VA as causally related to 
exposure to herbicide agents used in Vietnam.  

3.  Asthma was not noted at the time of induction and the 
veteran is entitled to the presumption of soundness.

4.  Service medical records do not show complaints of, 
treatment for, or a diagnosis related to asthma; the 
respiratory examination was normal at the time of service 
separation.

5.  The evidence is negative for asthma symptoms for many 
years after discharge from active duty.

6.  There is no medical nexus between active duty and the 
veteran's current respiratory disorder, diagnosed as asthma.


CONCLUSION OF LAW

A respiratory disorder, currently diagnosed as asthma, was 
not incurred or aggravated in service, and may not be 
presumed to have been incurred or aggravated in service, 
including due to herbicide exposure.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).  Further, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2007).  

In addition to the law and regulations governing entitlement 
to service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service 
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (as amended).  

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2007).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then service connection under this theory 
of entitlement must fail.  The Secretary of VA has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
After a review of the claims file, the Board finds that the 
veteran's claim fails under either analysis.

Claim Based on Herbicide (Agent Orange) Exposure

The veteran claims that his asthma is due to exposure to 
Agent Orange during his military service in Vietnam.  Because 
he had qualifying service in Vietnam, exposure to Agent 
Orange is presumed.  However, asthma is not on the list of 
presumptive diseases associated with Agent Orange exposure.  
As such, his claim for presumptive service connection on the 
basis of Agent Orange exposure must necessarily be denied.

Claim Based on Aggravation

In the alternative, the veteran contends that his asthma was 
aggravated by military service, particularly his exposure to 
Agent Orange.  As noted above, asthma is not on the list of 
presumptive disorders associated with herbicide exposure.  
However, the Board will address the issue of aggravation 
separately.

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) is invalid and should not be followed.  

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2007).  

Moreover, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe 
v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  However, the increase need not 
be so severe as to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).

Nonetheless, silence of the record on this point may not be 
taken as indication of no aggravation, an opinion must be 
provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch 
v. Brown, 8 Vet. App. 139 (1995).  Further, such medical 
questions must be addressed by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board finds that no pre-service 
medical records are associated with the claims file.  
Moreover, at the time of induction to service, the veteran 
checked "no" to the question of whether he had ever had 
"asthma" on a Report of Medical History.  Further, the pre-
induction respiratory examination was normal.

However, at the time of discharge, the veteran checked 
"yes" to the question of whether he had ever had "asthma" 
on a Report of Medical History.  The military physician noted 
that the veteran had "asthma & shortness of breath at age 
14."  This is the only indication that he experienced pre-
service asthma.  There is no evidence demonstrating an actual 
diagnosis or treatment for asthma prior to service.  
Therefore, the Board finds that he is entitled to the 
presumption of soundness at the time of entrance into 
service.

Because the veteran was considered sound at the time of 
induction, the Board need not reach the issue aggravation.  
Rather, the question is whether the evidence supports a claim 
of direct service-connection, which is discussed below.  

However, the Board will offer a word about the internet 
evidence the veteran submitted regarding VA benefits.  In the 
internet scenario, a young man suffered from asthma as a 
child, passed his induction physical because he had not had 
an asthma attack since age 5, but while on active duty his 
asthma flared.  After his discharge, his asthma became a 
chronic problem and he was found to be entitled to VA 
benefits.  The veteran asserts, in essence, that this example 
is analogous to his situation.  The Board disagrees.  

Even assuming that the veteran's asthma pre-existed service, 
as he maintains, the disease will be considered to have been 
aggravated by service only when there is an increase in the 
disability during service, unless there is a specific finding 
that the increase is due to the natural progression of the 
disease.  

In the scenario, the young man's asthma flared while he was 
on active duty.  In contrast, the veteran's service medical 
records do not show complaints of, treatment for, or a 
diagnosis of a respiratory disorder of any kind.  Moreover, 
at the time of service separation, his respiratory system was 
noted to be normal.  This evidence weighs against the 
veteran's claim that his asthma was aggravated by active 
duty.  Significantly, the issue is not whether there was an 
increase in his disorder since service or whether it is worse 
now, the threshold issue is whether there was an increase 
during military service.  

The Board has considered the veteran's own assertions that 
his asthma worsened during military service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, given the absence of any respiratory complaints 
during service, it is reasonable to conclude that, even if 
the veteran had a pre-existing diagnosis of asthma, there was 
no aggravation during service.  As such, the claim based on 
aggravation is denied.

Claim Based on Direct Service Connection

The Board has also considered the veteran's claim on a direct 
service-connection basis but finds that the competent 
evidence does not support his claim.  As noted above, the 
service medical records are negative for complaints of, 
treatment for, or a diagnosis related to a respiratory 
disorder of any kind.  In March 1969, it appears that he had 
a chest X-ray for purposes of obtaining a food handlers card, 
which was normal.  

At the time of service separation, the veteran self-reported 
"yes" to asthma; however, the respiratory examination was 
normal, including a normal chest X-ray at the time of 
discharge.  This suggests that there was no evidence of a 
chronic respiratory disorder during his period of active 
duty.

Next, the Board notes that it was many years before the 
veteran reported symptoms associated with asthma.  At the 
time he filed his claim for benefits, he identified the onset 
of the disability as December 1985.  The first medical 
evidence reflecting asthmatic symptomatology is dated in July 
2004, when he was treated for an acute exacerbation.  Follow-
up care reflects a history of asthma, and it was also 
reported that he had been enrolled in the Asthma Care 
Management from May 2001 to April 2003 (with questionable 
compliance).  

Even accepting the onset of asthma symptoms as early as 1985, 
as identified by the veteran, the Board places significant 
probative value on the 15-year+ gap since active duty and 
finds that the post-service symptomatology is too remote in 
time to support a finding of direct in-service onset, 
particularly given the lack of continuity of symptomatology 
during the multi-year gap between military discharge in 1969 
and onset in 1985.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).

In addition to the documented post service treatment records, 
the evidence includes statements from the veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued asthma since active service is inconsistent with 
the other evidence of record.  Indeed, while he stated that 
his disorder began in service, the separation examination was 
absent of any complaints.  Moreover, the post-service 
evidence does not reflect treatment related to asthma for 
many years following active service.  Therefore, the Board 
finds that the contentions of asthma since service of less 
probative value on the issue of continuity.

Further, while the veteran has provided private medical 
records, there is no competent evidence establishing a 
medical nexus between his asthma and military service.  For 
those reasons, the claim on a direct basis is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2005 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2007, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Specifically, the RO has obtained VA outpatient treatment 
records.  Further, the veteran submitted private treatment 
records.  With respect to the need for an examination, given 
the absence of in-service evidence of chronic manifestations 
of a respiratory disorder, no evidence of asthma for many 
years after separation, and no competent evidence of a nexus 
between service and the veteran's claim, a remand for a VA 
examination would unduly delay resolution.

Further, the veteran's statements as to continuity of 
symptomatology is found to lack credibility and the Board 
finds that the medical evidence of record is sufficient to 
make a decision on the claim.  Therefore, remand for a VA 
examination is not warranted.

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER
Service connection for a respiratory disorder, claimed as 
asthma, due to herbicide exposure, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


